Opinion issued July 8, 2014




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                                NO. 01-13-00581-CR
                            ———————————
                LAMONTE JERMAINE HASKETT, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                     On Appeal from the 75th District Court
                            Liberty County, Texas
                        Trial Court Case No. CR 29991


                          MEMORANDUM OPINION

      On August 5, 2013, an order was signed granting appellant a new trial. The

granting of a motion for new trial restores the case to its position before the former

trial. See TEX. R. APP P. 21.9(b). This appeal was rendered moot by the order

granting a new trial. See id.
      Accordingly, we dismiss the appeal as moot. See TEX. R. APP. P. 43.2(f).

We dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2